Marshall, J.
The sole complaint by appellant is that the findings are not warranted by the evidence. The case is pre-*104seated in anticipation of tbis court carefully weighing such evidence and noting, efficiently, preponderating weight without regard to the persuasive effect of the trial opinion. This court has no very nicely balanced scale with which to weigh evidence. Such are afforded only in trial jurisdictions. It follows that great weight in favor of findings of fact made there must be accorded thereto and reasonable doubts resolved in favor thereof. Unless the evidence so strongly preponderates against the same as to indicate, clearly, that they are wrong notwithstanding the presumption in their favor, they cannot be disturbed. Tested thereby, we are constrained to hold that the findings here give the correct state of the case.
By the Court. — Judgment affirmed.